DETAILED ACTION
This action is responsive to the Amendments and Remarks received 03/03/2021 in which claims 1–28 are cancelled, claims 29, 37, and 45 are amended, and claim 49 is added as a new claim.
Response to Arguments
On page 7 of the Remark, Applicant contends, “Upsampling at both encoder and decoder, as in Sun, is not the same as upsampling in the encoder and downsampling in the decoder, as in claim 29.”  Examiner finds Applicant got the argument backwards, but Examiner still understands the point Applicant is trying to make.  Examiner disagrees.  First, Applicant mistakenly asserts that the claim requires upsampling in the encoder and downsampling at the decoder.  A close examination of claim 29 shows the opposite is the intended subject matter.  Second, Examiner will respond to what he believes is the intended argument, i.e. a teaching of upsampling at both encoder and decoder cannot teach downsampling at the encoder and upsampling at the decoder.  Applicant’s argument is unpersuasive because it misunderstands the teaching of Sun’s paragraph [0087].  Applicant’s argument overlooks what the skilled artisan knows about scalable video encoding.  With such an understanding, Sun’s teachings are clear.  Sun is clearly explaining that “the input video” is the original quality (sampled) video and that the base layer video is the downsampled video that is transmitted to the decoder.  Because the encoder has in its possession both the original video and the downsampled base layer video, it is equipped to evaluate what type of downsampling filter, when reversed at the decoder, will yield the best upsampled video compared to the original.  The encoder then chooses that filter to downsample the video, in this case specifically the chroma encoder also upsamples, is because downsampling is lossy.  In order to understand the true impact of a chosen filter, the encoder needs to know how the end-result of the chosen downsampling-upsampling filter process compares to the original quality video.  In other words, as the skilled artisan understands, the encoder has a local decoder that mimics the behavior of the decoder at the sink device so that it can understand the impact of its encoding decisions and so it can work from a copy of what the decoder will have (again, one must understand lossy encoding and “drift” to understand this).1  Therefore, as explained, supra, because Applicant’s argument does not reflect the understanding of the skilled artisan, Applicant’s argument regarding the teachings of Sun is unreasonable, and thus unpersuasive of error.  Furthermore, Applicant’s argument overlooks the purpose of citing Sun for the rejection of claim 29.  Sun’s teachings explicitly teach an encoder signaling to a decoder a type of filter used for chroma upsampling.  Such a teaching is highly relevant to the rejection of the claim, but does not seem to be directly addressed in Applicant’s arguments.  Finally, Examiner notes claim 29 is drawn to a video decoder, thus arguments about deficiencies in the prior art regarding encoders
Other claims are not argued separately.  Remarks, 8.
Claim Objections
Claims 29, 37, and 45 are objected to for the following reason:  The amendments dated 03/03/2021 appear to have added the phrase, “of a plurality” twice in a row.  Examiner interprets this as a typographical oversight.  Appropriate correction or explanation is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31–34, 37, 39–42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Narroschke (US 2012/0027083 A1) and Sun (US 2010/0046612 A1).
Regarding claim 29, the combination of Narroschke and Sun teaches or suggests a video processor, comprising: a decoder for decoding an image from a compressed video sequence (Narroschke, ¶ 0017:  teaches an H.264 video decoder), wherein the compressed video sequence includes side information indicating which of a plurality of upsampling filters that are available at the decoder best matches a selected downsampling filter of a plurality of a plurality of downsampling filters that are available at an encoder, and the selected downsampling filter was used on a chroma channel prior to encoding the compressed video sequence at the encoder (Narroschke, ¶ 0017:  teaches SEI infra, regarding Narroschke and Sun, particularly in regards to filter hint messages and chroma upsampling filter coefficients and size); and a format converter for converting the decoded image (Narroschke, ¶ 0429:  teaches a format converter in the post processing unit), including a color format converter (Narroschke, ¶ 0056:  teaches color space conversion; Examiner notes this application is dealing with post-processing and notes the skilled artisan is well-aware of the conversion from YUV to RGB during post-processing prior to displaying the video images) and the plurality of upsampling filters, and wherein the upsampling filter indicated by the side information is used at least in part to determine which of the plurality of upsampling filters are used to upsample the chroma channel of the decoded image (Narroschke, ¶ 0340:  explains in the YUV color space, the chroma channels of U and V correspond to c=1 and c=2; Narroschke, ¶ 0246–0249:  teaches post filtering applied to color components, including the chroma components, by using signaling such as filter hint messages; Narroschke, ¶ 0251:  teaches the filter hint type indicates the type of filter used on, for example, the chroma channel; While Narroschke does not explicitly explain that the filters applied to the color components are for the purpose of upsampling the chroma channels, Examiner finds the skilled artisan would find it obvious that post-filters are used to upsample chroma components in view of his ordinary skill and in view of the teachings of Narroschke; Nevertheless, Sun, ¶ 0087:  teaches the encoder signaling in the bitstream the type of interpolation filter for the decoder to use to upsample chroma components; Sun, ¶ 0093:  
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Narroschke, with those of Sun, because both references are drawn to the same field of endeavor and because combining Narroschke’s teachings of how to signal parameters for post-filtering color components with Sun’s explanation that chroma upsampling is a type of post-filtering performed at the decoder, represents a mere combination of prior art teachings, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Narroschke and Sun used in this Office Action unless otherwise noted.
Regarding claim 31, the combination of Narroschke and Sun teaches or suggests the video processor of claim 29, wherein the side information indicates which of a plurality of possible upsample filters best matches a downsample filter selected from a plurality of downsample filters and used to encode the image in the compressed video sequence (Sun, ¶ 0091:  teaches filter parameters sent as side information; Sun, ¶ 0087:  teaches the type of chroma upsampling (interpolation) filter used at the encoder is signaled to the decoder so that the decoder may use the same type of upsampling filter; Sun, ¶ 0101 and 0103:  teach the selection of the type of chroma upsampling filter at the decoder can be made independent of the type selected for upsampling and downsampling at the encoder; Narroschke, ¶ 0017:  teaches filter hint information sent to the decoder as side information to help the decoder choose an appropriate post filter (i.e. a chroma upsample filter); Examiner notes this is not 
Regarding claim 32, the combination of Narroschke and Sun teaches or suggests the video processor of claim 29, wherein the side information is encoded in the compressed video sequence in a Supplemental Enhancement Information (SEI) message (Narroschke, ¶ 0017:  teaches the side information can be SEI messages).
Regarding claim 33, the combination of Narroschke and Sun teaches or suggests the video processor of claim 32, wherein the SEI message is a post-filter hint SEI message (Narroschke, ¶ 0017:  teaches the SEI message is a post-filter hint SEI message).
Regarding claim 34, the combination of Narroschke and Sun teaches or suggests the video processor of claim 32, wherein the SEI message is a chroma resampling filter hint SEI message (Narroschke, ¶ 0017:  teaches the SEI message is a post-filter hint SEI message; Narroschke, ¶ 0249:  teaches the post-filter hints apply to chroma components; As established above, a post-filter can be a chroma resampling filter; Sun, ¶ 0087:  teaches the encoder signaling in the bitstream the type of interpolation filter for the decoder to use to resample chroma components).
Claim 37
Claim 39 lists the same elements as claim 31, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 31 applies to the instant claim.
Claim 40 lists the same elements as claim 32, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 32 applies to the instant claim.
Claim 41 lists the same elements as claim 33, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 33 applies to the instant claim.
Claim 42 lists the same elements as claim 34, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 34 applies to the instant claim.
Claim 45 lists the same elements as claim 29, but in CRM form rather than apparatus form.  Therefore, the rationale for the rejection of claim 29 applies to the instant claim.
Claims 30, 38, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Narroschke, Sun, and Chen (US 2013/0314495 A1).  
Regarding claim 30, the combination of Narroschke, Sun, and Chen teaches or suggests the video processor of claim 29, wherein the color format converter converts a luma-chroma color format into an RGB color format (Neither Narroschke nor Sun appear to teach what Chen, ¶ 0069 teaches, which is, post-processing typically involves color space conversion from YCbCr to RGB and chroma 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Narroschke and Sun, with those of Chen, because all three references are drawn to the same field of endeavor and because combining Narroschke’s and Sun’s post-processing with Chen’s explanation that color space conversion from YCbCr to RGB and upsampling are common post-processing techniques represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Narroschke, Sun, and Chen used in this Office Action unless otherwise noted.
Claim 38 lists the same elements as claim 30, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 30 applies to the instant claim.
Claim 46 lists the same elements as claim 30, but in CRM form rather than apparatus form.  Therefore, the rationale for the rejection of claim 30 applies to the instant claim.
Claims 35, 43, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Narroschke, Sun, and Narroschke (US 2010/0208989 A1) (herein “Narroschke ‘989”).
Regarding claim 35, the combination of Narroschke, Sun, and Narroschke ‘989 teaches or suggests the video processor of claim 29, wherein the side information includes a color transform matrix used in the color format converter (Narroschke 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Narroschke and Sun, with those of Narroschke ‘989, because all three references are drawn to the same field of endeavor and because Narroschke ‘989, itself, combines color space transformation and chroma subsampling in the same implementation (e.g. ¶ 0120) and describes sending the information for those processes as side information in the same breath (e.g. ¶¶ 0120 and 0125).  Therefore, combining Narroschke’s and Sun’s post-processing with Narroschke ‘989’s explicit combination of color space transform and chroma upsamping post-processing side information represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Narroschke, Sun, and Narroschke ‘989 used in this Office Action unless otherwise noted.
Claim 43 lists the same elements as claim 35, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 35 applies to the instant claim.
Claim 47 lists the same elements as claim 35, but in CRM form rather than apparatus form.  Therefore, the rationale for the rejection of claim 35 applies to the instant claim.
Claims 36, 44, 48, and 49 rejected under 35 U.S.C. 103 as being unpatentable over Narroschke, Sun, and Pahalawatta (US 2012/0033040 A1).
Regarding claim 36, the combination of Narroschke, Sun, and Pahalawatta teaches or suggests the video processor of claim 29, wherein the side information includes information about the filters used (Sun, ¶ 0087:  teaches the type of chroma upsampling (interpolation) filter used at the encoder is signaled to the decoder so that the decoder may use the same type of upsampling filter) in a downsampling filter optimization process at an encoder for the compressed video sequence (Pahalawatta, ¶ 0049:  teaches optimized downsampling filters at the encoder).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Narroschke and Sun, with those of Pahalawatta, because all three references are drawn to the same field of endeavor and because combining Sun’s matching of chroma upsampling to the encoder’s downsampling with Pahalawatta’s selection of downsample filters based on an optimization problem represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Narroschke, Sun, and Pahalawatta used in this Office Action unless otherwise noted.
Claim 44 lists the same elements as claim 36, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 36 applies to the instant claim.
Claim 48
Regarding claim 49, the combination of Narroschke, Sun, and Pahalawatta teaches or suggests the video processor of claim 29, wherein the side information indicating a matching upsampling filter indicates which of the plurality of upsampling filters available at the decoder minimizes an estimated distortion following use of the selected downsampling filter at the encoder (Pahalawatta, ¶ 0014 and claim 35:  teaches the pre-processing filter is evaluated according to a distortion metric; Examiner finds the measured distortion at the encoder is an estimate of the distortion at the decoder since the encoder mimics the behavior of the decoder; see also Pahalawatta, ¶¶ 0034 and 0039:  explaining a distortion calculation is used to select the appropriate pre-processing filter, which as the other prior art of record explains, is also used at the decoder through signaling to the decoder the filter used at the encoder).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 2013/0314495 A1) explains post-processing typically involves color space conversion and chroma upsampling (¶ 0069) and teaches the filter used at the encoder can be signaled explicitly (¶ 0055).
Wegener (US 2014/0101485 A1) teaches the well-established approach of converting the color space from RGB to YUV and downsampling the chroma components at the encoder and then undoing those processes at the decoder (¶ 0172).
Raveendran (US 2008/0024513 A1) teaches the well-established approach of upsampling downsampled chroma components at the decoder and then converting to the RGB color space at 4:4:4 sampling for display (¶ 0049).
Lakshman (US 2013/0039428 A1) teaches an upsampler is a post filter (¶ 0095).
Weigand (US 2013/0147915 A1) teaches post-processing includes upsampling (¶¶ 0090 and 0091).
Soegtrop (US 2013/0135124 A1) teaches YUV is converted to RGB during post-processing (¶ 0035).
Sjoberg, et al., “Overview of HEVC High-Level Syntax and Reference Picture Management,” IEEE Transactions on Circuits and Systems for Video Technology, Vol. 22, No. 12, December 2012.  See particularly Table III’s listing of SEI messages for post-filter hint and tone mapping information.
Doser (US 2011/0064373 A1) teaches color transform matrices signaled as metadata (i.e. side information) (e.g. claim 11).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481                                                                                                                                                                                                        	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sun’s Fig. 2 illustrates an encoder 200 has a scaler 210 (downsampler) and an inverse scaler 230 (upsampler).